Title: From Benjamin Franklin to Noble Wimberly Jones, 7 October 1772
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir,
London, Oct. 7. 1772.
In my last I acquainted you with the Change of Ministry in the American Department, as then expected. It has since taken Place: And from the Character of Lord Dartmouth we may hope there will be no more of those arbitrary Proceedings in America that disgrac’d the late Administration.
Inclos’d I send you a small Quantity of Upland Rice from Cochin China. It grows on dry Ground, not requiring to be overflow’d like the common Rice. I hope it will grow with you, and that it may be useful to your Country, as you already are acquainted with the manufacturing of the Article. Mr. Ellis, who imported the Seed, tells me it has been carefully and well preserved on the Voyage; and requests me to send a small Quantity to Mr. Jonathan Bryant. If he be in your Province, as I think he is, please to give him some out of your Box. I send also a few Seeds of the Chinese Tallow Tree, which will I believe grow and thrive with you. ’Tis a most useful Plant. With great Respect, I am, Sir Your most obedient and humble Servant
B Franklin
Noble W. Jones Esqr
 
Endorsed: Dr. B. Franklin datd. 7th. October 1772
